DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 14-22 are examined in this application. Claims 1-13 were canceled in a preliminary amendment, with new claims 14-22 added. This communication is the first action on the merits. 

Information Disclosure Statement
The IDS filed 12/22/2020 has been considered. 

Claim Objections
Claims 15-16 and 19-21 are objected to because of the following informalities: 
Claim 15 recites the limitations “the maximum allowable ticket markup…the consumer, the number of tickets that are purchased…the percentage of the ticket markup…the allowable percentage discount…and the extent…” which lack sufficient antecedent basis. The examiner suggests amending these limitations to recite “a maximum allowable ticket markup…a consumer, a number of tickets that are purchased…a percentage of the ticket markup…an allowable percentage discount…and an extent…” for the purposes of improving clarity in the claims. 
Claim 15 also recites “the face value ticket price” but appears it should recite “the specific face-value price” in order to remain consistent with claim 14. 
Claim 16 recites “based on the activity of the buyer on the online platform” but the examiner suggests instead reciting “based on activity of the buyer on the online platform” for the purposes of clarity. 
Claims 19 and 20 recites “the multiple third-parties..” but appears they should recite “the multiple parties” consistent with the previous recitations of the term “multiple parties” in claim 19. 
Claim 21 recites “the ticket- holder who holds the non-fungible token, the ticket-originator who created said live ticket event ticket, and any stakeholder in the live ticket event, including the artist, event promoter, or venue” but, as the underlined limitations lack antecedent basis in the claims, the examiner suggests amending the limitations to read “a ticket-holder who holds the non-fungible token, a ticket-originator who created said live ticket event ticket, and any stakeholder in the live ticket event, including an artist, event promoter, or venue” for the purposes of improved clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 18 and 19 recite “the public blockchain” – however, the claims lack sufficient antecedent basis for the term “the public blockchain,” rendering the claim indefinite because it is unclear whether or not the claim should include some previously recited step involving “a public blockchain.” For the purposes of further examination, the examiner interprets claims 14 and 19 as reciting “a public blockchain” (noting claim 18 depends from claim 14).  
Dependent claims 15-17 and 20-22 are also rejected as they depend from claims 14 and 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of US 20070276707 A1 to Collopy et al. (Collopy). 

Claim 14: Khaund teaches: 
A method of creating a secure digital live event ticket on an online platform (Khaund: ¶ 0006-0007, ¶ 0016, ¶ 0047, with ¶ 0007 in particular specifying “a computer-implemented method for creating cryptographically secure digital assets”), 
wherein said live event ticket corresponds to a specific live event (Khaund: ¶ 0007, ¶ 0047, ¶ 0051, ¶ 0067-0070 showing ticket is to a specific event), 
wherein information and rules regarding the sale and resale of said live event ticket correspond to at least one smart contract (Khaund: ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket” which as per ¶ 0047-0052, Fig. 2, ¶ 0057-0058, ¶ 0060 and ¶ 0067-0070 showing the ticket template/features include restrictions and rules for the sale/resale and ownership of the tokenized ticket as a digital asset) that is stored on a decentralized public, permission-less system with blockchain protocols (Khaund: ¶ 0043 showing “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”, which as per ¶ 0033 “The system may rely on a blockchain-based computing platform…enabling “smart contract” functionality. An example of such a blockchain-based computing platform is Ethereum”, i.e. a public permission-less blockchain computing platform), 
and wherein said rules regarding the sale and resale of said live event tickets (Khaund: ¶ 0047-0052, ¶ 0057-0058, and ¶ 0067-0070) are enforced by the online platform (Khaund: ¶ 0033-0034 and ¶ 0042-0043, Fig. 1 showing blockchain tier 130, which comprises the blockchain and the digital tickets may serve as the ultimate arbiter of the tickets ownership and also provides a chronology of the tickets transactions to be able to identify who has owned the ticket) comprising the following steps: 

With respect to the limitation: 
(a) creating a live ticket event that corresponds to a specific live event, at a specific date and time and at a specific face-value price;
Khaund teaches generating a digital ticket/creating a ticket template for deploying tickets for an event on the blockchain (Khaund: Fig. 4 and ¶ 0067-0072 showing steps 402-408 creating a ticket template, generating the digital ticket and deploying the ticket onto the blockchain), but Khaund is silent regarding creating a live event at a specific date/time and face-value price. However, Collopy teaches creating a live event including event information such as a specific date, time, and ticket pricing for the event (Collopy: ¶ 0074-0076 showing event creation with event information including date, time, and set ticket prices, i.e. face-value prices). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the event creation including a specific date/time/pricing info as taught by Collopy in the blockchain-based digital ticketing system of Khaund, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Khaund, as modified above, further teaches: 
(b) specifying the rules regarding the sale and resale of said live event ticket (Khaund: ¶ 0012, ¶ 0047-0052, ¶ 0057-0058, ¶ 0060 and ¶ 0067-0070 showing rules are specifies during ticket creation regarding sale/transfer of ownership of the ticket ); and 
(c) codifying such rules in the at least one smart contract deployed on the public blockchain, which corresponds to said live event ticket (Khaund: ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”, with Fig. 4, ¶ 0067-0072 deploying the ticket onto the blockchain and ¶ 0033 showing “The system may rely on a blockchain-based computing platform…enabling “smart contract” functionality. An example of such a blockchain-based computing platform is Ethereum”)

Claim 15: Khaund/Collopy teach claim 14. Khaund, as modified above, further teaches: 
wherein said rules regarding the sale and resale of said live event ticket include one or more of: the maximum allowable ticket markup on resale by the consumer (Khaund: ¶ 0057-0058 showing contract restrictions can be codified into the ticket smart contract, and describing a type of contract restriction relating to the ability for ticket holders to markup tickets upon resale, and “price floors or price ceilings”), the number of tickets that are purchased by the consumer, the percentage of the ticket markup that is to be split with the seller upon resale, the allowable percentage discount that is offered from the face value ticket price at any given time, and the extent to which said live event ticket is sold to a buyer that is identified as being in a particular category of buyers (Khaund: ¶ 0055-0056, and ¶ 0058 showing policies regarding ownership restricting ownership of the ticket to users that belong to a particular group)

Claim 16:  Khaund/Collopy teach claim 15. Khaund, as modified above, further teaches: 
wherein whether the buyer is identified as being in a particular category of buyers is based on the activity of the buyer on the online platform with respect to buying, selling or using other live event tickets (Khaund: ¶ 0058 showing “each ticket can also restrict ownership as well, requiring that the owner be included in a special interest group as defined by the ticket group contract” and “the security scheme employed by this system can ensure that the final ticket holder belongs to the group and/or is attending the event with someone from the group. This can be significant in scenarios such as corporate tickets, student sections at universities, or fan clubs that designate tickets specifically for devoted fans”; also see ¶ 0015, ¶ 0040 showing verifying, when a purchase of the ticket is attempted, that the user is on a list that ownership of the ticket is restricted to)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of US 20070276707 A1 to Collopy et al. (Collopy), and further in view of US 10776723 B1 to Hopkins et al. (Hopkins). 

Claim 17: Khaund/Collopy teach claim 16. With respect to the limitation: 
wherein said particular category of buyers include one or more of bots, scalpers, fans of a particular artist, and super-fans of a particular artist 
Khaund teaches wherein said particular category of buyers include fans or members of a fan club (Khaund: ¶ 0058 specifying “sometimes tickets are specifically allocated for special-interest groups, and the security scheme employed by this system can ensure that the final ticket holder belongs to the group and/or is attending the event with someone from the group. This can be significant in scenarios such as corporate tickets, student sections at universities, or fan clubs that designate tickets specifically for devoted fans”), which one of ordinary skill in the art would likely understand to includes fans of an artist. However, to the extent that Khaund does not explicitly specify this, Hopkins teaches identifying customers to be fans of a particular artist (Hopkins: Col. 3: 1-3, Col. 17: 20 – Col. 18: 9; Fig. 1 steps 136-138, Fig. 4 and Col. 20: 5-12, Col. 21: 57 – Col. 22: 36 showing identifying customers to be fans of a particular artist). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identification of customers who are fans of an artist and reserving tickets for them of Hopkins in the blockchain-based digital ticketing system of Khaund/Collopy with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Buying tickets to an event (e.g., a live entertainment performance) can be a chaotic and anxious experience for most fans, especially when the event is a very popular one with a limited supply of tickets for a large fan base” (Hopkins: Col. 1: 6-9) and the “ticket purchasing process, in and of itself, is, for most people, a very stressful, and inconvenient process that is both time consuming and time pressured” (Hopkins: Col. 1: 35-37). 

Claim 18: Khaund/Collopy/Hopkins teach claim 17. With respect to the limitation: 
wherein the percentage of tickets for a specific live event that are eligible for purchase by the particular category of buyer is controlled in accordance with the rules that are codified in the at least one smart contract deployed on the public blockchain, which corresponds to said live event ticket
Khaund teaches controlling the ticket transactions based on rules that are codified in the at least one smart contract deployed on the public blockchain, which corresponds to said live event ticket , and wherein the rules include restrictions on who the owner of the ticket may be (Khaund: ¶ 0012, ¶ 0047-0052, ¶ 0057-0058, ¶ 0060 and ¶ 0067-0070), but Khaund/Collopy do not explicitly teach reserving a percentage of tickets for a live event for purchase by a particular category of buyer. However, Hopkins teaches reserving a portion of the available tickets for a subset of subscribers who have demonstrated interest in or are fans of an artist of an upcoming event (Hopkins: Col. 9: 59 – Col. 10: 64). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the reservation of a portion of event tickets for identified fans of an artist for the event of Hopkins in the blockchain-based digital ticketing system of Khaund/Collopy/Hopkins with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Buying tickets to an event (e.g., a live entertainment performance) can be a chaotic and anxious experience for most fans, especially when the event is a very popular one with a limited supply of tickets for a large fan base” (Hopkins: Col. 1: 6-9) and the “ticket purchasing process, in and of itself, is, for most people, a very stressful, and inconvenient process that is both time consuming and time pressured” (Hopkins: Col. 1: 35-37).

Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of WO 2017189313 A1 to Siegel, and further in view of US 20070276707 A1 to Collopy et al. (Collopy).

Claim 19: Khaund discloses: 
A method of creating a secure digital live event ticket as a non-fungible token on an online platform (Khaund: ¶ 0006-0007, ¶ 0016, ¶ 0031, ¶ 0034, ¶ 0046-0047, with ¶ 0007 in particular specifying “a computer-implemented method for creating cryptographically secure digital assets” and ¶ 0051-0052, ¶ 0054 showing the ticket is a unique digital asset and ¶ 0070-0073 showing ticket template information include ticket-specific codes, ticket row/seat, and unique ticket info; Examiner’s Note: the tickets deployed on the blockchain as unique digital assets of Khaund reads on non-fungible tokens in view of the Investopedia.com definition of Non-Fungible Token: “Non-fungible tokens (NFTs) are cryptographic assets on a blockchain with unique identification codes and metadata that distinguish them from each other” https://www.investopedia.com/non-fungible-tokens-nft-5115211), 
wherein said live event ticket corresponds to a specific live event (Khaund: ¶ 0007, ¶ 0047, ¶ 0051, ¶ 0067-0070 showing ticket is to a specific event),

With respect to the limitation: 
wherein information and rules regarding how revenues for the sale or resale of said live event ticket are distributed among multiple parties correspond to at least one smart contract that is stored on a distributed decentralized public, permission-less system with blockchain protocols
and wherein said rules regarding how revenues for the sale or resale of said live event ticket are distributed among multiple parties are enforced by the online platform, 
Khaund teaches wherein information and rules for the sale or resale of the live event tickets correspond to a smart contract (Khaund: ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket” which as per ¶ 0047-0052, Fig. 2, ¶ 0057-0058, ¶ 0060 and ¶ 0067-0070 the ticket template/features include restrictions and rules for the sale/resale and ownership of the tokenized ticket as a digital asset) that is stored on a distributed decentralized public, permission-less system with blockchain protocols (Khaund: ¶ 0043 showing “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”, which as per ¶ 0033 “The system may rely on a blockchain-based computing platform…enabling “smart contract” functionality. An example of such a blockchain-based computing platform is Ethereum”, i.e. a distributed decentralized public, permission-less blockchain computing platform). Khaund further teaches wherein said rules regarding the sale and resale of said live event tickets (Khaund: ¶ 0047-0052, ¶ 0057-0058, and ¶ 0067-0070) are enforced by the online platform (Khaund: ¶ 0033-0034 and ¶ 0042-0043, Fig. 1 showing blockchain tier 130, which comprises the blockchain and the digital tickets may serve as the ultimate arbiter of the tickets ownership and also provides a chronology of the tickets transactions to be able to identify who has owned the ticket).
Therefore, Khaund merely lacks an explicit teaching that the rules relating to the tickets specify how revenues are to be distributed among multiple parties. However, Siegel teaches rules for splitting ticket revenues between parties (Siegel: ¶ 01015-0107). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the rules for revenue sharing between multiple parties on the resale of a ticket of Siegel in the blockchain-based digital ticketing system of Khaund with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Early exits of attendees from venues represent lost revenue, both in the form of decreased advertising impressions as well as concessions and merchandising revenue. Given this decline in revenue per seat, it is in the interest of all parties within the ticketing ecosystem to keep seat filled as long as possible” (Siegel: ¶ 0004) and “when an attendee exits early, there is no current way in order for that "lost" seat revenue to be reclaimed” (Siegel: ¶ 0006), thereby resulting in opportunities to “create new ticket revenue, as well as new revenue in the form of concessions, merchandising, and advertising events” (Siegel: ¶ 0007). 

With respect to the limitation: 
comprising the following steps: (a) creating a live ticket event that corresponds to a specific live event, at a specific date and time and at a specific face-value price; 
Khaund teaches generating a digital ticket/creating a ticket template for deploying tickets for an event on the blockchain (Khaund: Fig. 4 and ¶ 0067-0072 showing steps 402-408 creating a ticket template, generating the digital ticket and deploying the ticket onto the blockchain), but Khaund is silent regarding creating a live event at a specific date/time and face-value price. However, Collopy teaches creating a live event including event information such as a specific date, time, and ticket pricing for the event (Collopy: ¶ 0074-0076 showing event creation with event information including date, time, and set ticket prices, i.e. face-value prices). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the event creation including a specific date/time/pricing info as taught by Collopy in the blockchain-based digital ticketing system of Khaund/Siegel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
(b) specifying the rules regarding how revenues for the sale or resale of said live event ticket are distributed among multiple parties; 
As already discussed above, Khaund teaches specifying rules regarding the sale or resale of the live event tickets (Khaund: ¶ 0047-0052, ¶ 0057-0058, and ¶ 0067-0070), but does not teach specifying rules for how the ticket revenues are split between multiple parties. However, Seigel teaches rules regarding how revenues for the resale of a live event ticket are distributed among multiple parties (Siegel: ¶ 0105-0107 showing ticket revenues from ticket resale are split between multiple parties). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the rules for revenue sharing between multiple parties on the resale of a ticket of Siegel in the blockchain-based digital ticketing system of Khaund/Siegel/Collopy with a reasonable expectation of success of arriving at the claimed invention for the same reasons described the limitations above.  


Khaund, as modified above, further teaches: 
(c) codifying such rules in the at least one smart contract deployed on the public blockchain, which corresponds to said live event ticket (Khaund: ¶ 0043 “The blockchain 170 may hold each of the digital tickets 180, constructed as a “smart contract” that embeds the full functionality of a ticket”, with Fig. 4, ¶ 0067-0072 deploying the ticket onto the blockchain and ¶ 0033 showing “The system may rely on a blockchain-based computing platform…enabling “smart contract” functionality. An example of such a blockchain-based computing platform is Ethereum”); and 

With respect to the remaining limitation, Khaund does not explicitly teach, however, similar to above, Siegel teaches: 
(d) upon sale or re-sale of any said live event ticket, distributing the revenues among the multiple third-parties in accordance with said rules (Siegel: ¶ 0105-0107)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included distributing the revenue between multiple parties upon the resale of a ticket of Siegel in the blockchain-based digital ticketing system of Khaund/Siegel/Collopy with a reasonable expectation of success of arriving at the claimed invention for the same reasons described the limitations above.  

Claim 21: Khaund/Siegel/Collopy teach claim 19. With respect to the following limitations, Khaund does not explicitly teach, however, Siegel teaches: 
wherein the multiple parties include the ticket-holder who holds the non-fungible token, the ticket-originator who created said live ticket event ticket, and any stakeholder in the live ticket event, including the artist, event promoter, or venue (Siegel: ¶ 0105-0107 showing multiple parties include at least the ticket holder, ticket originator, and promoter/venue; note that as per Khaund above, the ticket holder is the holder of the ticket in the form of a non-fungible token)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the multiple parties involves in the revenue sharing of Siegel in the blockchain-based digital ticketing system of Khaund/Siegel/Collopy with a reasonable expectation of success of arriving at the claimed invention for the same reasons described in claim 19 above.  

Claim 22: Khaund/Siegel/Collopy teach claim 21. With respect to the following limitations, Khaund does not explicitly teach, however, Siegel teaches: 
wherein said rules regarding how revenues for the sale or resale of said live event ticket are distributed among multiple parties include specifying the portion of the resale price that is to be distributed to the ticket-holder and specifying each of the percentages of the remainder of the resale price that is to be distributed to the ticket- originator and to any said stakeholder in the live ticket event (Siegel: ¶ 0105-0107 showing specifying portion of resale distributed to each of the ticket holder, ticket originator, and promoter/venue)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the rules distributing the revenue between the multiple parties upon the resale of a ticket of Siegel in the blockchain-based digital ticketing system of Khaund/Siegel/Collopy with a reasonable expectation of success of arriving at the claimed invention for the same reasons described in claim 19 above.  
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190188653 A1 to Khaund in view of WO 2017189313 A1 to Siegel, further in view of US 20070276707 A1 to Collopy et al. (Collopy), and even further in view of US 20170132630 A1 to Castinado et al. (Castinado). 

Claim 20: Khaund/Siegel/Collopy teach claim 19. With respect to the limitation: 
wherein said distributing the revenues among the multiple third-parties in accordance with said rules is performed in real-time
Siegel teaches distributing the revenues among the multiple third-parties in accordance with said rules (Siegel: ¶ 0105-0107) but Siegel is silent regarding distributing the revenue in real time. However, Castinado teaches carrying out real-time payments using a blockchain based system (Castinado: ¶ 0173-0175, ¶ 0186). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending payments in real-time of Castinado in the blockchain based digital ticketing system of Khaund/Siegel/Collopy with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “the time to validation of a transaction may be shortened” (Castinado: ¶ 0175). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628